
	

114 S2479 IS: Expanding Access to Prescription Drug Monitoring Programs Act
U.S. Senate
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2479
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Mr. Blumenthal (for himself and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to expand access to prescription drug monitoring programs.
	
	
		1.Short title
 This Act may be cited as the Expanding Access to Prescription Drug Monitoring Programs Act.
		2.Controlled substances monitoring programs
 (a)HHS grant programSection 399O(c) of the Public Health Service Act (42 U.S.C. 280g–3(c)) is amended by adding at the end the following:
				
 (6)Condition on receipt of fundsSubject to subsections (f) and (g), each State that receives a grant under this section shall demonstrate that relevant prescription information in the prescription drug monitoring program maintained by the State is made available to all individuals authorized by the State to write prescriptions for Schedule II, III, and IV controlled substances..
 (b)Harold rogers prescription drug monitoring programIn order to receive grant funds under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748), a State shall demonstrate that relevant prescription information in the prescription drug monitoring program maintained by the State is made available to all individuals authorized by the State to write prescriptions for Schedule II, III, and IV controlled substances.
			
